Title: To George Washington from Tobias Lear, 21 November 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia November 21st 1790

This letter, which will acknowledge the receipt of, and will reply to your favors of the 12th and 14th Insts. with which I have been duly honored, is intended to meet you at Baltimore.
Page’s Coach, I presume, reached Mount Vernon on friday or Saturday; as it left this place on Sunday last. Your letter of the 10th was handed to me in due time by Mr Solderstone the Swedish Consul (whose name Giles forgot.).
After receiving your letter of the 14th I called upon Mr Powell (who was one of the Committee that engaged Mr Morris’ house) and in the course of conversation introduced the subject of Rent, with a view to learn from him the ideas of the Committee respecting the rent of your house. He informed me that, having left the Corporation since that time, he had ceased to act in the Committee; but referred me to Mr Fisher (whom I mentioned in a former letter) as the person most likely to give satisfactory information on that head. On my return from Mr Powell’s I

called into Colo. Biddle’s, where I luckely found Mr Fisher; and as I had before conversed with him upon the subject of the rent, I found no difficulty in introducing it again and conveying your sentiments in as delicate a manner as could be wished. Mr Fisher told me he had, the day before, been drawing up, on the part of the Committee, a full statement of their transactions respecting Mr Morris’ house to be laid before the Corporation when they should meet; and that he could give me a short history of the business; which he did to the following effect. The Committee agreed to purchase the lease of General Stewart for three hundred pounds, and to advance to Mr Morris such sum as might be necessary for making the proposed additions and alterations to the House in which you were to reside, and to be reimbursed by the rent which should be paid by you. The sum of £300 was accordingly paid for the lease, and Mr Morris authorized to draw upon the Treasurer of the Corporation for two hundred pounds towards defraying the expence of alterations &ca. After the £200 was exhausted, he was permitted to draw for three hundred more, which is likewise expended, and Mr Morris informs the Committee that he shall want another three hundred pounds to complete the business. This, Mr Fisher says, will be granted. These several sums, making in the whole eleven hundred pounds, have been, or will be paid by the Corporation. The materials are purchased and workmen employed by Mr Morris, and the work is done according to his directions. When the whole is completed Mr Morris will lay the Accounts before the Corporation who will then become Landlords, and fix the rent from the date exhibited in the Accounts. Thus much Mr Fisher gave me as a state of facts. I then requested his opinion as to the rent. He informed me that it was probable the Corporation would, upon an inspection of the work, determine what parts of it might be beneficial to Mr Morris hereafter, and what parts had been done for your sole convenience. The former it would be but right that Mr Morris should pay for; and the latter should be at the expence of you or the Corporation. When this division was made, it might then be determined what should be the rent of the House, independent of those things done solely for your convenience; and this Mr Fisher said he thought would be reasonable as five hundred pounds per annum; which in two years would pay £1000 out of the £1100 advanced by the Corporation.

Mr Morris would, in that case, have to refund £100 of the money advanced, which would be short of the expences of that part of the work by which he would be benefitted hereafter; but the Corporation would undoubtedly take into consideration the inconvenience which he suffers by a removal, and make him, in this way some allowance therefor. This, so far as I can recollect, (and I think I have a full remembrance of it) is the idea conveyed by Mr Fisher. I afterwards observed that it did not strike me as just, that the President’s rent should be increased on account of expences incurred about the house in which Mr Morris now lives; and it appeared to me that the same workmen (who are paid out of the money advanced by the Corporation) had been indiscriminately employed on both Houses. Mr Fisher said it struck him in the same light, and that he did not think the work &ca done on that House could be included in charges for work &ca done on this. However, nothing decisive could be said on the subject ’till the work is completed and the accounts exhibited.
The foregoing is all the information I can collect respecting the rent, and it leaves the matter upon the same uncertain ground that it stood before. I have said nothing to Mr Morris upon the subject since I received your last letter; for I had before touched upon it with him, and he told me it was a thing which lay wholly with the Corporation.
I beleive there is no intention of finishing the New Rooms in a very costly style; and the Chimnies will remain without alteration. But I am afraid much inconvenience will be felt before they are finished in any style. From my own observations (for I do not now rely upon any thing the workmen tell me about it) I do not think they will be completed in less than 14 or 15 days after your arrival; and the whole work, including Servants Hall (the wall of which is not yet begun) Cellars &ca much before Christmas. In my last letter I expressed a hope that the large dining Room would be completed before your arrival; but I have now given up that expectation, and even have apprehensions that your study will not be finished by that time—at least that it will not be fit to keep in from the dampness of the walls and paints—The Stables will be ready to receive the Horses. I have got as many Oats as the Binns will hold, and have engaged hay and straw which will be brought tomorrow.

House-rent has risen here to an exorbitant pitch and many other things are following very fast; it seems to be an influenza as contagious as that which attacked the human body last fall.
I have, for some time past, been desireous of having Cyder, Apples and sundry other things laid in for the winter which should be procured at this season; but we cannot put a single barrel into the Cellar. Mr Morris still occupies the wine Cellar which is the only one in which the masons will suffer any thing to be put until they make their drains.
Mr Jefferson and Mr Madison arrived yesterday. The former will not be able to go into his house for some time.
I enclose the Newspapers of the week past, as they may serve to fill up a few vacant minutes on the road and possess you of the occurrences they contain before your arrival.
I have received a letter from Mr Constable of the 16th informing me that he had shipped the cases of plated ware by the way of Amboy as being the safest & most expeditious conveyance; but they have not yet arrived. He deducts the Bill of sixty pounds sent to Mr G. Morris from the Acct.
Mrs Lear unites with me in grateful respects to Mrs Washington and yourself—love to the Children & best wishes for a pleasant journey. With the highest respect & Most sincere Attachment, I have the honor to be Sir, Your obliged & very Humble Servant

Tobias Lear.

